*714OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. The Appellate Division properly granted summary judgment in favor of the defendant (see 97 AD2d 927). Although a plenary action may lie in some rare instances to set aside a prior judgment (see Oppenheimer v Westcott, 47 NY2d 595, 602-603; 5 Weinstein-Korn-Miller, NY Civ Prac, par 5015.13, pp 50-244, 50-245), plaintiffs’ pleadings set forth no basis for such relief in this case. Moreover, a motion to vacate the prior judgment, if available at all, would be made pursuant to CPLR 5015, not CPLR 2221.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.